NUMBER 13-11-00488-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

                         IN THE INTEREST OF R.J.H., A CHILD


                   On appeal from the County Court at Law No. 5
                            of Nueces County, Texas.


                              MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
             Memorandum Opinion by Justice Benavides
      This accelerated appeal involves the involuntary terminations of R.H. (“Father”)

and B.D.’s (“Mother”) parental rights over R.J.H., a child.1 See TEX. FAM. CODE ANN. §

161.001 (West 2008). The trial court entered a final order of termination against Father

and Mother after a Nueces County jury found various statutory grounds to support

termination and also that termination of Father and Mother’s parental rights was in


      1
          We will use aliases to protect the minor’s identity. See TEX. R. APP. P. 9.8(b)(2).
R.J.H.’s best interests. See id. In response, Father and Mother filed a motion for new

trial. See Acts 2001, 77th Leg., R.S., ch. 1090 § 9, 2001 Tex. Sess. Law Serv. Ch.

1090 (Vernon).2 The trial court denied the motion for new trial and found it to be

frivolous. Father and Mother appealed. We affirm.

                                  I.      COUNSEL’S BRIEF

       Father and Mother’s court-appointed appellate counsel filed an Anders-type brief

with this Court and concluded that there was no non-frivolous basis to support his

clients’ appeal. See Anders v. California, 386 U.S. 738, 744 (1967); Porter v. Tex. Dep’t

of Protective & Reg. Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no

pet.) (holding that appointed appellate counsel may file Anders-type briefs in a parental

termination appeal when counsel concludes that there are no non-frivolous issues for

appeal).

       In his brief, counsel informs this Court that he has reviewed the record in detail

and that: (1) no jurisdictional or procedural error is apparent; (2) sufficient evidence

supports the trial court’s judgment; and (3) no evidence supports an argument of any

abuse of discretion by the trial court. See Anders, 386 U.S. at 744; Porter, 105 S.W.3d

at 56. Counsel also notes that he has served a copy of his brief to Father and Mother

and attached a letter which states that the appeal is wholly without merit and that they

have a right to review the record provided to them and file a pro se appellant brief if they

so desire. See Porter, 105 S.W.3d at 56. Counsel filed a motion for extension of time

for sixty days in order to allow Father and/or Mother to file a pro se brief with this Court.



       2
          This post-termination procedure controls in this case, but was since repealed effective
September 1, 2011. See Acts 2011, 82nd Leg., ch. 75 (H.B. 906) §§ 4, 5; see also TEX. FAM. CODE ANN.
§ 263.405 (West Supp. 2011).

                                                 2
We granted counsel’s motion, as well as Father and Mother’s own motion for extension

of time to file briefs. Father and Mother failed to file a pro se brief for our review.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders-type brief, we must conduct “a full examination of all

the proceeding[s] to decide whether the case is wholly frivolous.” Penson v. Ohio, 488
U.S. 75, 82 (1988); see Porter, 105 S.W.3d at 55. We have reviewed the entire record

and have found nothing that would arguably support an appeal. See Bledsoe v. State,

178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.@). Accordingly, we affirm the

trial court’s final order of termination.

                              III.    MOTION TO WITHDRAW

       In accordance with Anders, Father and Mother’s attorney has asked this Court

for permission to withdraw as appellate counsel. See Anders, 386 U.S. at 744 (holding

that “if counsel finds his case to be wholly frivolous, after a conscientious examination of

it, he should so advise the court and request permission to withdraw.”). We grant

counsel’s motion to withdraw. However, within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and judgments to Father and

Mother. Counsel is further ordered to inform Father and Mother that he or she may, on

her own, pursue a petition for review in the Texas Supreme Court. See In re K.D., 127
S.W.3d 66, 68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.).




                                               3
                                  IV.    CONCLUSION

      We affirm the trial court’s final order of termination.




                                                  ___________________________
                                                  GINA BENAVIDES
                                                  Justice

Delivered and filed the
8th day of November, 2012.




                                             4